By order of May 2, 2017, the application for leave to appeal the September 22, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in People v Hyatt (Docket No. 153081). On order of the Court, the case having been decided on June 20, 2018, 502 Mich 89, 917 N.W.2d 292 (2018), the application is again considered. It appearing to this Court that the case of People v Masalmani (Docket No. 154773) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.